Citation Nr: 0700790	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-03 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for chronic diabetes mellitus claimed as the 
result of Agent Orange exposure.  

2.  Entitlement to service connection for bilateral leg 
polyneuropathy.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from July 1967 to March 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which denied 
service connection for chronic diabetes mellitus claimed as 
the result of Agent Orange exposure.  In August 2004, the RO 
denied service connection for bilateral leg polyneuropathy.  

The RO tacitly determined that new and material evidence had 
been received to reopen the veteran's claim of entitlement to 
service connection for chronic diabetes mellitus claimed as 
the result of Agent Orange exposure.  The Board is required 
to consider the question of whether new and material evidence 
has been received to reopen the veteran's claim without 
regard to the RO's determinations in order to establish the 
Board's jurisdiction to address the underlying claim and to 
adjudicate the claim on a de novo basis.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In his June 2005 Hearing Election, the veteran requested a 
videoconference hearing before Veterans Law Judge.  The 
requested hearing has not been scheduled.  

Accordingly, this case is REMANDED for the following action:  

Schedule the veteran for the requested 
videoconference hearing before a Veterans 
Law Judge.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

